DETAILED ACTION
Claims 1 – 20 have been presented for examination. 
This office action is in response to submission of the application on 09/28/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a user-interface module in claim 5; an internal control module in claim 5; an airborne contaminant-flow calculator module in claim 5; an element in claim 8 and 9; and a suggestion-generation module in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification shows that: the internal control module amounts to microprocessors (see the instant application Paragraph 23); the airborne contaminant-flow calculation module and suggestion-generation module amount to software executing on a general purpose computer (see the instant application Paragraph 28).  The user-interface module and various “element” amount to generic computer hardware comprising a display (see the instant application Figure 1 and Paragraph 22).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a process) method for modifying a structure, the method comprising:  first calculating an airborne contaminant flow for the design, the first calculating based, at least in part, on the design; second calculating an airborne contaminant flow for the design, the second calculating based, at least in part, on the modification to the design; comparing results of the first and second calculatings; and wherein the first and second calculatings each comprises applying a closed-form solution for the contaminant flow. The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, covers mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)) and performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the first/second “calculating” amounts to modeling actions recited at a high-level of generality, and the “applying” utilizes a closed-form solution expression which cover mathematical calculations..  For example, the “comparing” amounts to generic analytical steps which cover mental steps.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: accepting input to a design for the structure; accepting a modification to the design; and based, at least in part, on the comparing, modifying the structure in accordance with the modification; wherein the modification is selected from the group consisting of: adding, removing, moving, resizing, and modifying an architectural element.  The “accepting” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “calculating” step(s) relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  Further, the “modifying” amounts to insignificant data-outputting since it generically recites modifying a structure (possibly an existing one) (see analysis above).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “accepting” and “modifying” amount(s) to insignificant data gathering and data-outputting.  For at least these reasons, the claim is not patent eligible.

Dependent claim 2 - 3 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein the structure is selected from the group consisting of: a building, a ship, a space station, a spacecraft, and an airplane in claim 2; and wherein the architectural element is selected from the group consisting of: a window, a door, a floor, a ceiling, a wall, a room, a vestibule, a wall covering, a floor covering, a ceiling covering, and a heating, ventilation, and air conditioning ("HVAC") system in claim 3.  The “structure is selected” amounts to insignificant data gathering since it further modifies the parent “accepting input”, and the “architectural element is selected” amounts to insignificant data-outputting since if further modifies the parent “accepting a modification”.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  

Dependent claim 4 recite(s) the same statutory category as the parent claim(s), and further recites: wherein the second calculating is based, at least in part, on performance data of the HVAC system in claim 4.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, covers mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “second calculating is based” further modifies the parent “second calculating” step.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein the architectural element is an HVAC system in claim 4.  For example, the “architectural element is an HVAC system” further modifies the “accepting a modification” of the parent claim and therefore amounts to insignificant data-outputting.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “architectural element is an HVAC system” amount(s) to insignificant data-outputting.  For at least these reasons, the claim(s) are not patent eligible.

claim 5 recites a statutory category (i.e. a machine) architectural computer-aided design (“CAD”) system comprising: apply a closed-form solution in calculating a protection factor.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, covers mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “apply” utilizes a closed-form solution expression which cover mathematical calculations..  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: an architectural computer-aided design (“CAD”) system; a user-interface module configured for displaying a design and for accepting a modification to the design; an internal control module configured for running the user-interface module, for making a modification to the design, and for invoking an airborne contaminant-flow calculator module upon detecting a certain modification made to the design; and  the airborne contaminant-flow calculator module; wherein the certain modification is selected from the group consisting of: adding, removing, moving, resizing, and modifying an architectural element; and wherein the airborne contaminant-flow calculator module is configured to.  The various “module” and their recited functions (i.e. “displaying”, “accepting a modification”, “running” and “invoking … upon detecting”) amount to software executing on general purpose computer hardware (see Claim Interpretation), and therefore does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  Further, the recited functions “accepting a modification”, “upon detecting” and “modification is selected from” amount to insignificant data gathering since they are recited at a high-level of generality, where 
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the various “module” and their recited functions amount to software executing on a general purpose computer.  The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the recited functions “accepting a modification”, “upon detecting” and “modification is selected from” amount to insignificant data gathering.  Further the recited function “displaying” amounts to insignificant data-outputting since the format and/or manner of displaying is generic.  For at least these reasons, the claim is not patent eligible.

Dependent claim 6 recite(s) the same statutory category as the parent claim(s), and further recites: designing a structure selected from the group consisting of: a building, a ship, a space station, a spacecraft, and an airplane in claim 6.
The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, covers performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, 
This judicial exception is not integrated into a practical application since there are no further recited steps.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited steps.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 7 and 10 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein the user-interface module is configured to receive a design of an existing structure in claim 7; and wherein the architectural element is selected from the group consisting of: a window, a door, a floor, a ceiling, a wall, a room, a vestibule, a wall covering, a floor covering, a ceiling covering, and a heating, ventilation, and air conditioning ("HVAC") system in claim 10.  For example, the “receive” is recited at a high-level of generality, and the “architectural element is selected from” further modifies the parent “accepting a modification” and “modifying an architectural element”.  Therefore they amount to insignificant data gathering.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  

Dependent claim 8 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: an element configured to invoke the airborne contaminant-flow calculator module in claim 8.  The recited “element configured to invoke” amounts to generic computer hardware, and is explicitly part of the user-interface module (see Claim Interpretation), and therefore does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “element configured to invoke” amount to software executing on a general purpose computer.  The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim(s) are not patent eligible.

claim 9 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: an element configured to display a user alert when the airborne contaminant-flow calculator module calculates a significant change in a contaminant flow in claim 9.  The recited “element configured to display” amounts to generic computer hardware, and is explicitly part of the user-interface module (see Claim Interpretation), and therefore does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The recited function of the element “display” amounts to insignificant data-outputting since the format and/or manner of displaying is generic, and is only specific as the “when” the displaying occurs.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “element configured to display” amount to software executing on a general purpose computer.  The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further the “display” amounts to insignificant data outputting.  For at least these reasons, the claim(s) are not patent eligible.

claim 11 recite(s) the same statutory category as the parent claim(s), and further recites: calculate a protection factor based, at least in part, on performance data of the HVAC system in claim 11.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, covers mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “calculate” relies on generic calculations to derive a quantitative result.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein the airborne contaminant-flow calculator module is configured to in claim 11; and wherein the architectural element is an HVAC system in claim 11.  The recited “module is configured to” amounts to generic computer hardware (see Claim Interpretation), and therefore does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The recited “architectural element is” amounts to insignificant data gathering since it further modifies the parent “accepting a modification” and “modifying an architectural element”.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “module is configured to” amount to software executing on a general purpose computer.  The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further the “architectural element is” 

Dependent claim 12 recite(s) the same statutory category as the parent claim(s), and further recites: provide a suggestion for a modification to the design, the suggestion based, at least in part, on an output from the airborne contaminant-flow calculator module in claim 12.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, covers performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “provide a suggestion” is recited at a high-level of generality, and does not limit the user interaction during the suggesting (i.e. a user mentally evaluating an output form the airborne contaminant-flow calculator module).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: a suggestion-generation module configured to in claim 12.  The recited “module configured to” amounts to generic computer hardware (see Claim Interpretation), and therefore does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “module is configured to” amount to software executing on a general (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim(s) are not patent eligible.

Independent claim 13 recites a statutory category (i.e. a process) method for designing a structure, the method comprising: calculating an airborne contaminant flow for the design, the calculating based, at least in part, on the design; and wherein calculating an airborne contaminant flow for the design comprises applying a closed-form solution for the contaminant flow.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, covers mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “calculating” amounts to modeling actions recited at a high-level of generality, and the “applying” utilizes a closed-form solution expression which cover mathematical calculations..  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: accepting input to a design for the structure; and storing the design in conjunction with the calculated airborne contaminant flow.  The “accepting” amount to insignificant data gathering since it is recited at a high-level of generality, and since the “calculating” step(s) relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2016.05(g).  Further the “storing” amounts to insignificant data-outputting since it is recited at a high-level of generality. The claim is directed to an abstract idea.


Dependent claim 14 - 15 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein the structure is selected from the group consisting of: a building, a ship, a space station, a spacecraft, and an airplane in claim 14; and reading a stored design of an existing structure in claim 15.  The “structure is selected” amounts to insignificant data gathering since it further modifies the parent “accepting input”, and the “reading” amounts to insignificant data gathering since it is recited at a high-level of generality.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “structure is selected” and “reading” amount(s) to insignificant data gathering and outputting, respectively.  For at least these reasons, the claim(s) are not patent eligible.

claim 16 - 17 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: accepting a modification to the design in claim 16;  wherein calculating an airborne contaminant flow is done upon detecting a certain modification made to the design in claim 16; wherein the modification is selected from the group consisting of: adding, removing, moving, resizing, and modifying an architectural element in claim 16; and wherein the architectural element is selected from the group consisting of: a window, a door, a floor, a ceiling, a wall, a room, a vestibule, a wall covering, a floor covering, a ceiling covering, and a heating, ventilation, and air conditioning ("HVAC") system in claim 17.  For example, the recited “accepting a modification”, “upon detecting”, “modification is selected from” and “architectural element is selected” amount to insignificant data gathering since they are recited at a high-level of generality, where the “modification is selected from” further modifies the parent “accepting modification”, and the “architectural element is selected” further modifies the parent “modification is selected from”.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “accepting a modification”, “upon detecting”, “modification is selected from” and “architectural element is selected” amount(s) to insignificant data gathering.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 18 recite(s) the same statutory category as the parent claim(s), and further claims: wherein calculating an airborne contaminant flow is based, at least in part, on performance data of the HVAC system in claim 18.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, covers mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “calculating an airborne contaminant flow is based” further modifies the parent “calculating”.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein the architectural element is an HVAC system in claim 18.  The “architectural element is” amount to insignificant data gathering since it further modifies the parent “modification is selected from”.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “architectural element is” amount(s) to insignificant data gathering.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 19 recite(s) the same statutory category as the parent claim(s), and further claims: suggesting a modification to the design, the suggesting based, at least in part, on calculating an airborne contaminant flow for the design in claim 19.  The recited limitations, alone or in combination, amount to steps that, under its broadest (see MPEP 2106.04(a)(2)(III)).  For example, the “suggesting” is recited at a high-level of generality, and does not limit the user interaction during the suggesting (i.e. a user mentally evaluating an output form the airborne contaminant-flow calculator module).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 20 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: constructing at least a part of the designed structure, the constructing based, at least in part, on the calculated airborne contaminant flow.  For example, the recited “constructing” amounts to reciting “apply-it” since the manner of the construction is not limited beyond being at least partially based on the calculated airborne contaminant flow, and since the designed structure itself is also not limited to any specific structure.  The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8 and 10 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Y. “Development of an Integrated Process, Modeling and Simulation Platform .

With regard to claim 1, Chen (Thesis) teaches a method for modifying a structure, the method comprising: (Chen (Thesis) Page 6 a building design is developed and optimized (modifying a structure) “The above research objectives were accomplished through the development of a “Virtual Design Studio (VDS): a digital platform for the coordinated, integrated and optimized design process of high performance buildings.  VDS is intended to assist collaborating architects, engineers and project management team members throughout from the early phases to the detailed building design development.”)
accepting input to a design for the structure; (Chen (Thesis) Page 7 “An input module for entering design parameters in a systematic manner covering site and climate, form and massing, internal programmatic zoning, external enclosure, and HVAC system;”)
first calculating an airborne contaminant flow for the design, the first calculating based, at least in part, on the design; (Chen (Thesis) Page 45 “The ‘Building Simulation’ component is a CHAMPS (Combined heat, air, moisture and pollutant simulations) suite that integrates models of building envelope, HVAC system, and room air, contaminant and energy flows together with shared databases (Zhang 2005; Nicolai et al. 2007; Feng et al. 2011)", and Page 127 zone pollutant mass flowrate is simulated, and Page 140 indoor air quality is simulated)
accepting a modification to the design; (Chen (Thesis) Page 6 and Figure 1-4 variables to a building simulation are provided 
    PNG
    media_image1.png
    235
    634
    media_image1.png
    Greyscale
, and Page 55-57 parameters of an HVAC comprising an air handling system can be arbitrary selected/modified 
    PNG
    media_image2.png
    588
    904
    media_image2.png
    Greyscale
)
second calculating an airborne contaminant flow for the design, the second calculating based, at least in part, on the modification to the design; (Chen (Thesis) Page 6 and Figure 1-4 a building simulation with different variables is initiated (second calculating based on modification to the design)
    PNG
    media_image1.png
    235
    634
    media_image1.png
    Greyscale
)
comparing results of the first and second calculatings; and (Chen (Thesis) Page 18 “The required comparison of alternative scenarios can be documented and compared for an optimized design.”)
based, at least in part, on the comparing, modifying the structure in accordance with the modification; (Chen (Thesis) Page 6 and Figure 1-4 a building design is iteratively modified to achieve an optimized design (modifying based on the comparing) “Figure 1-4 shows the composition of VDS. It is designed to include a knowledge-based expert system (KBES), a suite of performance simulation models, a “virtual building” database containing all building related information (i.e., a building information model or BIM), and a knowledge base of architectural design principles to help achieving a fully coordinated, integrated and optimized building design. This research focuses on the development of the performance simulation models and the knowledge base of architectural design principles.” 
    PNG
    media_image1.png
    235
    634
    media_image1.png
    Greyscale
)
wherein the modification is selected from the group consisting of: adding, removing, moving, resizing, and modifying an architectural element; and (Chen (Thesis) Page 55 - 57 parameters of an HVAC comprising an air handling system can be arbitrary selected/modified 
    PNG
    media_image2.png
    588
    904
    media_image2.png
    Greyscale
)

Chen (Thesis) does not appear to explicitly disclose: wherein the first and second calculatings each comprises applying a closed-form solution for the contaminant flow.

However Meng (Thesis) teaches:
wherein the first and second calculatings each comprises applying a closed-form solution for the contaminant flow. (Meng (Thesis) Page 83 - 84 a Laplace Transform is used to avoid solving differential equations (applying a closed-form solution for contaminant flow) “An analytical solution of indoor contaminant concentration can show the effect of different parameters very clearly. In some rare cases, such one solution was obtainable for multizone buildings … Instead of solving ordinary differential equations, the PF was easily obtained through Laplace Transform to relate all the involved parameters. The effects of different parameters were obtained through parametric studies”)
It would have been obvious to one of ordinary skill in the art to combine the iterative building simulation disclosed by Chen (Thesis) with the solving for contaminant concentration using Laplace Transform disclosed by Meng (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to avoid having to solve differential equations (Meng (Thesis) Page 83 – 84).

With regard to claim 5, Chen (Thesis) teaches an architectural computer-aided design ("CAD") system comprising: (Chen (Thesis) Page 6 a building design is developed and optimized (modifying a structure) using a design system “The above research objectives were accomplished through the development of a “Virtual Design Studio (VDS): a digital platform for the coordinated, integrated and optimized design process of high performance buildings.  VDS is intended to assist collaborating architects, engineers and project management team members throughout from the early phases to the detailed building design development.”)
a plurality of modules (Chen (Thesis) Page 7 “Through the present research, a prototype of the VDS software has been developed. It includes the following major components: 1) A process module … 2) an input module … 3) A whole building simulation engine”)
a user-interface module configured for displaying a design and for accepting a modification to the design; (Chen (Thesis) Page 7 “An input module for entering design parameters”, and Page 10 “The Designer’s Simulation Toolkit (DeST) (Yan, et al., 2008) can be used to simulate and analyze both HVAC systems and the overall building energy consumption. It has a Graphic User interface (GUI) developed based on AutoCAD for data input, and the simulation results are given in Excel table formats.”)
an internal control module configured for running the user-interface module, for making a modification to the design, and for invoking an airborne contaminant-flow calculator module (Chen (Thesis) Page 83 the design is iterated and optimized (making a modification to the design) “VDS also needs to connect to a KBES which can provide suggestion for design iteration and optimization”, and Page 6 and Figure 1-4 a variable based simulation is performed based on suggested changes (invoking a calculator module), and Page 45 the simulation comprises airborne contaminants (an airborne contaminant-flow calculator module) in a combined manner (invoking) “The ‘Building Simulation’ component is a CHAMPS (Combined heat, air, moisture and pollutant simulations) suite that integrates models of building envelope, HVAC system, and room air, contaminant and energy flows together with shared databases (Zhang 2005; Nicolai et al. 2007; Feng et al. 2011)")
upon detecting a certain modification made to the design; and (Chen (Thesis) Page 48 any displayed data can be updated when a related state changes (upon detecting a certain modification made to the design) “It updates the displayed data whenever a change of state in the data model is observed.  The Data Page Model manages all behavior and data associated with the multi-dimensional design process and the building under design.”, and Page 57 - 60 pollutant distributions are displayed “The “Heat”, “Air”, “Moisture” “Daylighting” and Pollutant” distributions are represented in the forms of contour maps and flux maps with architectural design overlay …. The “Result” window should be able to display the simulation results generated by these external software tools.”, and Page 70 displayed results are updated when the building design changes (calculating an airborne contaminant flow is done)  “This includes triggering required calculations (such as re-calculating the performance of a reference building when design geometry changed) or inferences, updating the data stored with the common data structure, and reflecting corresponding changes in the results and performance windows.”)
wherein the certain modification is selected from the group consisting of:
adding, removing, moving, resizing, and modifying an architectural element; and (Chen (Thesis) Page 55 - 57 parameters of an HVAC comprising an air handling system can be arbitrary selected/modified 
    PNG
    media_image2.png
    588
    904
    media_image2.png
    Greyscale
)

Chen (Thesis) does not appear to explicitly disclose: wherein the airborne contaminant-flow calculator module is configured to apply a closed-form solution in calculating a protection factor.


wherein the airborne contaminant-flow calculator module is configured to apply a closed-form solution in calculating a protection factor. (Meng (Thesis) Page 7 “Using Laplace transforms of a state space equation, the authors found the relationships between the protection factor, ventilation and inter-zone flow rates, filtration efficiencies and room volume at neutral pressures.”, and Page 58 - 59 
    PNG
    media_image3.png
    58
    602
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    272
    602
    media_image4.png
    Greyscale
, and Page 83 - 84 “An analytical solution of indoor contaminant concentration can show the effect of different parameters very clearly. In some rare cases, such one solution was obtainable for multizone buildings … Instead of solving ordinary differential equations, the PF was easily obtained through Laplace Transform to relate all the involved parameters. The effects of different parameters were obtained through parametric studies”)
(Meng (Thesis) Page 83 – 84).

With regard to claim 13, Chen (Thesis) teaches a method for designing a structure, the method comprising: (Chen (Thesis) Page 6 a building design is developed and optimized (modifying a structure) using a design system “The above research objectives were accomplished through the development of a “Virtual Design Studio (VDS): a digital platform for the coordinated, integrated and optimized design process of high performance buildings.  VDS is intended to assist collaborating architects, engineers and project management team members throughout from the early phases to the detailed building design development.”)
accepting input to a design for the structure; (Chen (Thesis) Page 7 “An input module for entering design parameters in a systematic manner covering site and climate, form and massing, internal programmatic zoning, external enclosure, and HVAC system;”)
calculating an airborne contaminant flow for the design, the calculating based, at least in part, on the design; and (Chen (Thesis) Page 45 “The ‘Building Simulation’ component is a CHAMPS (Combined heat, air, moisture and pollutant simulations) suite that integrates models of building envelope, HVAC system, and room air, contaminant and energy flows together with shared databases (Zhang 2005; Nicolai et al. 2007; Feng et al. 2011)", and Page 127 zone pollutant mass flowrate is simulated, and Page 140 indoor air quality is simulated)
storing the design in conjunction with the calculated airborne contaminant flow; (Chen (Thesis) Page 45 building design data and collected data is stored together (storing design in conjunction with) “The “Virtual Building” database provides data at various levels of details as required by different design stages (Kato et al. 2008). It is also used to store data collected from online monitoring systems, enabling direct comparison between predicted and real performance (Feng et al. 2009).”, and Page 123 simulation results are stored (the calculated airborne contaminant flow) “The simulation results are saved to the result file.”, and Page 65 “The present VDS design uses a common structure to represent and store the data for efficiency and convenient data sharing among different users (Figure 3-29)”)

Chen (Thesis) does not appear to explicitly disclose: wherein calculating an airborne contaminant flow for the design comprises applying a closed-form solution for the contaminant flow.
	
However Meng (Thesis) teaches:
wherein calculating an airborne contaminant flow for the design comprises applying a closed-form solution for the contaminant flow. (Meng (Thesis) Page 83 - 84 a Laplace Transform is used to avoid solving differential equations (applying a closed-form solution for contaminant flow) “An analytical solution of indoor contaminant concentration can show the effect of different parameters very clearly. In some rare cases, such one solution was obtainable for multizone buildings … Instead of solving ordinary differential equations, the PF was easily obtained through Laplace Transform to relate all the involved parameters. The effects of different parameters were obtained through parametric studies”)
It would have been obvious to one of ordinary skill in the art to combine the iterative building simulation disclosed by Chen (Thesis) with the solving for contaminant concentration using Laplace Transform disclosed by Meng (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to avoid having to solve differential equations (Meng (Thesis) Page 83 – 84).

With regard to claim 2, Chen (Thesis) in view of Meng (Thesis) teaches all the elements of the parent claim 1, and further teaches:
wherein the structure is selected from the group consisting of: 
a building, a ship, a space station, a spacecraft, and an airplane. (Chen (Theis) Page 6 and Figure 1-4 a building is simulated)

With regard to claim 3, Chen (Thesis) in view of Meng (Thesis) teaches all the elements of the parent claim 1, and further teaches:
wherein the architectural element is selected from the group consisting of: 
a window, a door, a floor, a ceiling, a wall, a room, a vestibule, a wall covering, a floor covering, a ceiling covering, and a heating, ventilation, and air conditioning ("HVAC") system. (Chen (Thesis) Page 55 - 57 parameters of an HVAC comprising an air handling system can be arbitrary selected/modified)

With regard to claim 4, Chen (Thesis) in view of Meng (Thesis) teaches all the elements of the parent claim 3, and further teaches:
wherein the architectural element is an HVAC system; and (Chen (Thesis) Page 55 - 57 parameters of an HVAC comprising an air handling system can be arbitrary selected/modified)
wherein the second calculating is based, at least in part, on performance data of the HVAC system. (Chen (Thesis) Page 6 and Figure 1-4 a building design is iteratively modified to achieve an optimized design (modifying based on the comparing))

With regard to claim 6, Chen (Thesis) in view of Meng (Thesis) teaches all the elements of the parent claim 5 and further teaches:
the system configured for designing a structure selected from the group consisting of: a building, a ship, a space station, a spacecraft, and an airplane. (Chen (Theis) Page 6 and Figure 1-4 a building is simulated)

claim 7, Chen (Thesis) in view of Meng (Thesis) teaches all the elements of the parent claim 5, and further teaches:
wherein the user-interface module is configured to receive a design of an existing structure. (Chen (Thesis) Page 7 “2) An input module for entering design parameters in a systematic manner covering site and climate, form and massing, internal programmatic zoning, external enclosure, and HVAC system;”)

With regard to claim 8, Chen (Thesis) in view of Meng (Thesis) teaches all the elements of the parent claim 5, and further teaches:
wherein the user-interface module comprises an element configured to invoke the airborne contaminant-flow calculator module. (Chen (Thesis) Page 7 a integrated building simulation is executed from the same software, and as part of the same workflow “3) A whole building simulation engine for combined energy and IEQ simulation and analysis;”, and Figure 1-4 the building simulation is triggered (invoke) after making decision on the design as part of the iterated optimization (i.e. after modifications after analyzing results))

With regard to claim 10, Chen (Thesis) in view of Meng (Thesis) teaches all the elements of the parent claim 5, and further teaches:
wherein the architectural element is selected from the group consisting of: a window, a door, a floor, a ceiling, a wall, a room, a vestibule, a wall covering, (Chen (Thesis) Paragraph 55 - 57 parameters of an HVAC comprising an air handling system can be arbitrary selected/modified)

With regard to claim 11, Chen (Thesis) in view of Meng (Thesis) teaches all the elements of the parent claim 10, and further teaches:
wherein the architectural element is an HVAC system; and wherein the airborne contaminant-flow calculator module is configured to calculate a protection factor based, at least in part, on performance data of the HVAC system. (Meng (Thesis) Page 9 the modeling of the contaminant is in combination with an HVAC system “They suggested some criteria for examining the validity of uniform air temperature and uniform contaminant concentration assumptions … In the present study where there is either no indoor source or the zone with indoor source is heavily ventilated through a central HVAC system with the supply point fixed near the ceiling and some appropriate diffuser installed on the outlet, the above three issues will be less important and the well-mixed assumption is valid”, and Page 7 “Using Laplace transforms of a state space equation, the authors found the relationships between the protection factor, ventilation and inter-zone flow rates, filtration efficiencies and room volume at neutral pressures.”, and Page 58 - 59 
    PNG
    media_image3.png
    58
    602
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    272
    602
    media_image4.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art to combine the iterative building simulation disclosed by Chen (Thesis) with the solving for contaminant concentration using Laplace Transform disclosed by Meng (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to avoid having to solve differential equations (Meng (Thesis) Page 83 – 84).

With regard to claim 12, Chen (Thesis) in view of Meng (Thesis) teaches all the elements of the parent claim 5, and further teaches:
a suggestion-generation module configured to provide a suggestion for a modification to the design, the suggestion based, at least in part, on an output from the airborne contaminant-flow calculator module. (Chen (Thesis) Page 45 “The “Building Simulation” component is a CHAMPS (Combined heat, air, moisture and pollutant simulations) suite that integrates models of building envelope, HVAC system, and room air, contaminant and energy flows together with shared databases (Zhang 2005; Nicolai et al. 2007; Feng et al. 2011)", and Page 6 and Figure 1-4 “Figure 1-4 shows the composition of VDS. It is designed to include a knowledge-based expert system (KBES), a suite of performance simulation models, a “virtual building” database containing all building related information (i.e., a building information model or BIM), and a knowledge base of architectural design principles to help achieving a fully coordinated, integrated and optimized building design. This research focuses on the development of the performance simulation models and the knowledge base of architectural design principles.” 
    PNG
    media_image1.png
    235
    634
    media_image1.png
    Greyscale
, and Page 47 “2) a KBES that contains heuristic reasoning rules for design evaluation and a KBES engine for reasoning”, and Page 83 “VDS also needs to connect to a KBES which can provide suggestion for design iteration and optimization”)

With regard to claim 14
wherein the structure is selected from the group consisting of: a building, a ship, a space station, a spacecraft, and an airplane. (Chen (Theis) Page 6 and Figure 1-4 a building is simulated)

With regard to claim 15, Chen (Thesis) in view of Meng (Thesis) teaches all the elements of the parent claim 13, and further teaches:
wherein accepting input comprises: reading a stored design of an existing structure. (Chen (Thesis) Page 79 a designer can access design data from a central repository “The two designers can also use the PIP platform implemented in the VDS to share design documents as well as use other common communication methods. The PIP server also saves all the design data as a central repository.”)

With regard to claim 16, Chen (Thesis) in view of Meng (Thesis) teaches all the elements of the parent claim 13, and further teaches:
accepting a modification to the design; wherein the modification is selected from the group consisting of: adding, removing, moving, resizing, and modifying an architectural element. (Chen (Thesis) Page 6 and Figure 1-4 variables to a building simulation are provided 
    PNG
    media_image1.png
    235
    634
    media_image1.png
    Greyscale
, and Page 55 - 57 parameters of an HVAC comprising an air handling system can be arbitrary selected/modified 
    PNG
    media_image2.png
    588
    904
    media_image2.png
    Greyscale
)
wherein calculating an airborne contaminant flow is done upon detecting a certain modification made to the design; and (Chen (Thesis) Page 48 any displayed data can be updated when a related state changes (upon detecting a certain modification made to the design) “It updates the displayed data whenever a change of state in the data model is observed.  The Data Model manages all behavior and data associated with the multi-dimensional design process and the building under design.”, and 57 - 60 pollutant distributions are displayed “The “Heat”, “Air”, “Moisture” “Daylighting” and Pollutant” distributions are represented in the forms of contour maps and flux maps with architectural design overlay …. The “Result” window should be able to display the simulation results generated by these external software tools.”, and Page 70 displayed results are updated when the building design changes (calculating an airborne contaminant flow is done)  “This includes triggering required calculations (such as re-calculating the performance of a reference building when design geometry changed) or inferences, updating the data stored with the common data structure, and reflecting corresponding changes in the results and performance windows.”)

With regard to claim 17, Chen (Thesis) in view of Meng (Thesis) teaches all the elements of the parent claim 16, and further teaches:
wherein the architectural element is selected from the group consisting of: a window, a door, a floor, a ceiling, a wall, a room, a vestibule, a wall covering, a floor covering, a ceiling covering, and a heating, ventilation, and air conditioning ("HVAC") system. (Chen (Thesis) Page 55 - 57 parameters of an HVAC comprising an air handling system can be arbitrary selected/modified)

With regard to claim 18
wherein the architectural element is an HVAC system; and wherein calculating an airborne contaminant flow is based, at least in part, on performance data of the HVAC system. (Meng (Thesis) Page 9 the modeling of the contaminant is in combination with an HVAC system “They suggested some criteria for examining the validity of uniform air temperature and uniform contaminant concentration assumptions … In the present study where there is either no indoor source or the zone with indoor source is heavily ventilated through a central HVAC system with the supply point fixed near the ceiling and some appropriate diffuser installed on the outlet, the above three issues will be less important and the well-mixed assumption is valid”, and Page 7 “Using Laplace transforms of a state space equation, the authors found the relationships between the protection factor, ventilation and inter-zone flow rates, filtration efficiencies and room volume at neutral pressures.”, and Page 58 - 59 
    PNG
    media_image3.png
    58
    602
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    272
    602
    media_image4.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art to combine the iterative building simulation disclosed by Chen (Thesis) with the solving for contaminant concentration using Laplace Transform disclosed by Meng (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to avoid having to solve differential equations (Meng (Thesis) Page 83 – 84).

With regard to claim 19, Chen (Thesis) in view of Meng (Thesis) teaches all the elements of the parent claim 13, and further teaches:
suggesting a modification to the design, the suggesting based, at least in part, on calculating an airborne contaminant flow for the design. (Chen (Thesis) Page 45 “The “Building Simulation” component is a CHAMPS (Combined heat, air, moisture and pollutant simulations) suite that integrates models of building envelope, HVAC system, and room air, contaminant and energy flows together with shared databases (Zhang 2005; Nicolai et al. 2007; Feng et al. 2011)", and Page 6 and Figure 1-4 “Figure 1-4 shows the composition of VDS. It is designed to include a knowledge-based expert system (KBES), a suite of performance simulation models, a “virtual building” database containing all building related information (i.e., a building information model or BIM), and a knowledge base of architectural design principles to help achieving a fully coordinated, integrated and optimized building design. This research focuses on the development of the performance simulation models and the knowledge base of architectural design principles.” 
    PNG
    media_image1.png
    235
    634
    media_image1.png
    Greyscale
, and Page 47 “2) a KBES that contains heuristic reasoning rules for design evaluation and a KBES engine for reasoning”, and Page 83 “VDS also needs to connect to a KBES which can provide suggestion for design iteration and optimization”)

With regard to claim 20, Chen (Thesis) in view of Meng (Thesis) teaches all the elements of the parent claim 13, and further teaches:
constructing at least a part of the designed structure, the constructing based, at least in part, on the calculated airborne contaminant flow. (Chen (Thesis) Abstract a designed building can be constructed, where the designing takes into account indoor environmental quality, where airborne contaminant flow is implicitly a part of the indoor environment quality (based in part on the calculated airborne contaminant flow))

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Thesis) in view of Meng (Thesis), and further in view of Obinelo, I. (US 2015/0134123) (henceforth “Obinelo (123)”).  Chen (Thesis), Meng (Thesis) and Obinelo (123) are analogous art because they solve the same problem of designing a building, and because they are in the same field of building simulation.

With regard to claim 9, Chen (Thesis) in view of Meng (Thesis) teaches all the elements of the parent claim 5, and does not appear to explicitly disclose: wherein the user interface module comprises an element configured to display a user alert when the airborne contaminant-flow calculator module calculates a significant change in a contaminant flow.

However Obinelo (123) teaches:
wherein the user interface module comprises an element configured to display a user alert when the airborne contaminant-flow calculator module calculates a significant change in a contaminant flow. (Obinelo (123) Paragraph 28 the model comprises contaminants (the airborne contaminant-flow calculator module calculates) “the CFD circuit can be used to provide live measurement information about airborne contaminants or constituents within an environment”, and Paragraph 129 a virtual sensor in the model can generate alerts (display a user alert) “That is, a virtual sensor can be similarly used to generate reports, check for hot spots, or to issue alerts. In an example, information from a virtual sensor can be used for system optimization or in a feedback loop of CRAC unit control. In an example, the CFD circuit 213 can be configured to automatically generate virtual sensors at critical locations where there are no physical sensors, or a system operator can identify one or more locations of interest in a model environment for a virtual sensor to be located.”, and Paragraph 117 a user can be notified of any desired value which changes by more than a desired threshold (when calculates a significant change) “At each update cycle … Any sensed information that differs from the historical trend, such as by more than a specified threshold amount over a specified period (e.g., five degrees in a ten minute span), can be flagged as suspect for further analysis. … A system operator can be automatically notified of all flagged sensed information”, and Abstract a building HVAC can be modeled and optimized (module calculates a change))
It would have been obvious to one of ordinary skill in the art to combine the iterative building simulation disclosed by Chen (Thesis) in view of Meng (Thesis) with the alert to a user for changes in a simulated value disclosed by Obinelo (123).  One of ordinary skill in the art would have been motivated to make this modification in order to optimize an HVAC system (Obinelo (123) Paragraph 6 “can provide a comprehensive assessment of one or more of airflow … CFD analyses can be used by designers or system operators to perform hypothetical analyses in order to optimize an HVAC or other air-handling system for a particular environment.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ruiz et al. “Applying the HVAC systems in an integrated optimization method forresidential building’s design. A case study in Spain” teaches modifying a design in an iterative manner until obtaining a final definition
Petersen et al. “Method and simulation program informed decisions in the early stages of building design” teaches modifying a design in an iterative manner until the performance is desirable.
Thompson et al. (US 2009/0292509) teaches that impact of injected contaminants can be decreased based on a building simulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148